DETAILED ACTION
Response to Amendment
The Amendment filed 19 July 2022 has been entered. Claims 1, 4, 6, 8-9, 11, 13, and 15-25 are pending, of which claims 8, 13, and 15 are withdrawn from consideration. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 20 April 2022.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at line 3 recites, “a supply of sheet material”. This recitation should read – a supply of the sheet material – because lines 1-2 already introduce the sheet material.
Claim 1 at lines 6-7 includes a run-on recitation. The recitation should be amended as follows: -- a feed roller assembly including a feed roller, the feed roller having a feed roller body, the feed roller body with an interior chamber and an outer wall, the outer wall with one or more openings defined through the outer wall, --.
Claim 1 at line 9 recites, “a selected amount”. This recitation should read – the selected amount – since the selected amount is previously introduced at line 1.
Claim 1 at lines 11-13 includes a run-on recitation. This recitation should be amended as follows: -- a cutting assembly including a cutting portion, a support, and a pair of follower arms, the cutting portion configured to at least partially cut or perforate the sheet material, [[a]] the support positioned within the interior chamber of the feed roller body, and [[a]] the pair of follower arms pivotably coupled to the feed roller body so as to be pivotable in relation to the feed roller body and rotatable with the feed roller body, --. 
Claim 1 at line 19 recites, “its non-engaging position”. This recitation should read – the non-engaging position –.
Claim 1 at lines 21-22 recites, “its engaging position”. This recitation should read – the engaging position –.
Claim 1 at line 24 recites, “feed roller body, while also rotating”. This recitation should read – feed roller body, while the cutting portion also rotates[[ing]] –.
Claim 4 at line 2 recites, “a series of teeth or serrated portions that extend”. This recitation should read – a series of teeth or serrated portions, the series of teeth or serrated portions [[that]] extending – to better clarify that either of the teeth and serrated portions extends to project through the one or more openings (i.e., that not just the serrated portions extend to project through the one or more openings).
Claim 9 at line 2 recites, “a supply of sheet material”. This recitation should read – a supply of the sheet material – because the sheet material is previously introduced at line 1. 
Claim 9 at line 2 recites, “, and a discharge chute”. This recitation should read -- , and the dispenser housing having a discharge chute – to avoid any potential for confusion regarding whether the discharge chute is part of, or in addition to, the dispenser housing. 
Claim 9 at lines 5-6 includes a run-on recitation. The recitation should be amended as follows –the feed roller assembly comprising a feed roller, the feed roller having a feed roller body, the feed roller body with a chamber defined in the feed roller body, and the feeder roller body with an outer wall including at least one opening defined through the outer wall --.
Claim 9 at line 11 recites, “a cutting portion having a cutting edge configured to”. This recitation should read – a cutting portion having a cutting edge, the cutting edge configured to --.
Claim 9 at lines 19-20 recites, “the at least one follower arm having a follower attached thereto and received within a track”. This recitation should read – the at least one follower arm having a follower, the follower attached to the follower arm and received within a track –. This amendment avoids any potential interpretation of the claim requiring that the follower arm, as opposed to the follower, is received within the track.
Claim 9 at line 22 recites, “track, causing”. The comma in this recitation should be deleted.
Claim 9 at line 24 recites, “while also rotating”. This recitation should read – while the cutting portion rotates –.
Claim 9 at line 27 recites, “its cutting edge”. This recitation should read – the cutting edge –.
Claim 9 at line 31 recites, “the at least one cutting portion”. The phrase “at least one” should be deleted from this recitation since only “a cutting portion” is introduced in the claim.
Claim 17 at line 2 recites, “it”. This recitation should be replaced with – the cutting portion –.
Claims 18 and 19, each at the first line, recites, “the at least one cutting portion”. The phrase “at least one” should be deleted for consistency with claim 9, which introduces “a cutting portion”.
Claim 20 at lines 5-8 includes a run-on recitation that should be amended as follows: -- the feed roller including a feed roller body, the feed roller body with a substantially cylindrical outer wall, the outer wall configured to at least partially engage the sheet material as the feed roller is rotated and the outer wall defining an interior chamber within the feed roller body, –.
Claim 20 at lines 24-25 recites, “its retracted position”. This recitation should read – the retracted position --.
Claim 20 at line 25 recites, “its extended position”. This recitation should read – the extended position –.
Claim 22 at lines 1-2 recites, “the at least one cutting portion”. This recitation should read – the cutting portion – for consistency with claim 20.
Claim 22 at line 2 recites, “it”. This recitation should be replaced with – the cutting portion –.
Claim 24 at lines 6-9 includes a run-on recitation. The recitation should be amended as follows: -- the feed roller including a feed roller body, the feed roller body with a substantially cylindrical outer wall, the outer wall configured to at least partially engage the sheet material as the feed roller is rotated and the outer wall defining an interior chamber within the feed roller body, –.
Claim 24 at line 28 recites, “its retracted position”. This recitation should read – the retracted position –.
Claim 24 at line 29 recites, “its extended position”. This recitation should read – the extended position --. 
Claim 24 at line 27 recites, “, and a second portion”. This recitation should read -- , and the mounting portion including a second portion –.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a cutting portion” as recited in claim 24 (first, “portion” is a generic placeholder for “means” because a “portion” is a non-structural term that does not have a sufficiently definite meaning as the name for a particular structure; second, the generic placeholder is modified by the functional language “cutting” and “configured to at least partially cut or perforate”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting” preceding the generic placeholder describes the function, not the structure, of the portion; moreover, unlike other independent claims, claim 24 does not require that the cutting portion includes a cutting edge).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Also, in regards to “a drive mechanism” as recited in claim 9, this recitation is not interpreted as invoking 35 USC 112(f) even though “mechanism” is a generic placeholder for ‘means’ because a ‘drive’ is a name of a particular structure. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 9, 11, 20, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2008/0217350 A1 to Hansen et al.
Regarding claim 1, Hansen discloses a dispenser assembly 10 for dispensing a selected amount of sheet material 30 (see Fig. 1 and the Abstract), comprising:
a dispenser housing (including elements 11, 13, 51, 51, 33, and 31) at least partially containing a supply of sheet material 25 and comprising a discharge chute 59 formed along a portion of the dispenser housing for discharging the sheet material 25 (see paragraph 40 and Fig. 9);
a feed roller assembly including a feed roller 19 having a feed roller body 39 with an interior chamber (see Fig. 10, where the cutting assembly 101 is within the interior chamber) and an outer wall with one or more openings 47 defined therethrough (see Fig. 10 and paragraph 36), the feed roller 19 rotatably mounted at least partially within the dispenser housing (see Fig. 1 and the rotation of the feed roller in direction of arrow 189 in Figs. 13-15; see also paragraph 59) and configured to engage and direct a selected amount of the sheet material 25 from the supply along a discharge path and through the discharge chute 59 of the dispenser housing as the feed roller 19 is rotated (see Fig. 7 and paragraph 39); and
a cutting assembly 101 including a cutting portion 121 configured to at least partially cut or perforate the sheet material 25 (this configuration is a result of the serrated edge of the cutting portion 121), a support 103 positioned within the interior chamber of the feed roller body 39 (see Fig. 10), and a pair of follower arms 105 and 107 pivotably coupled to the feed roller body 39 so as to be pivotable in relation to the feed roller body 39 and rotatable therewith (compare Figs. 13-15; see also paragraph 59), the cutting portion 121 comprising a cutting edge 123 (see Fig. 12), wherein each of the follower arms 105 and 107 and the cutting portion 121 are connected to the support 103 (see Fig. 12), and wherein the cutting assembly 101 is operatively connected to the feed roller 19 so that the cutting portion 121 is actuatable and/or movable between an engaging position (see Fig. 15) and a non-engaging position (see Fig. 13, where paragraph 54 describes that “knife 121 is inside drive roller 19” and claim 9 describes as a non-cutting position) in coordination with rotation of the feed roller 19 such that as the feed roller 19 is rotated to dispense the sheet material 25, the cutting portion 121 is moved with the sheet material 25 from its non-engaging position at least partially positioned within the interior chamber of the feed roller body 19 (as shown in Fig. 13; see the description in paragraph 59 of Fig. 13 illustrating the ‘resting position’), along a radial path (the movement of cutting portion 121 from the position in Fig. 13 to the position in Fig. 15 is ‘along a radial path’ because the cutting portion 121 is moved radially outward; that is, ‘a radial path’ is any path having an extension at least partially in a radial direction) through one of the one or more openings 47 defined in the outer wall of the feed roller body 19 toward its engaging position (see Figs. 14 and 15 and paragraph 59), with the cutting portion 121 extending at least partially out from the one or more openings 47 (see Fig. 15, note that this limitation is describing the ‘engaging position’), and into contact with the sheet material 25 at a predetermined angle with respect to the feed roller body 19 (see Fig. 15 and paragraph 59, which describes the predetermined angle, note again that this limitation is describing the ‘engaging position’), while also rotating with the rotation of the feed roller 19 (compare Figs. 13-15 showing the various rotational positions of the cutting portion 121 as the feed roller 19 rotates in direction 189) such that the cutting portion 121 moves with the sheet material 25 (see paragraph 43, where the cutting portion 121 rotates with the feed roller 19 as can be seen in Figs. 13-15 such that the cutting portion 121 moves with the sheet material 25 due to the feed roller moving with the sheet material 25) and does not drag or scrape against the sheet material 25 during cutting (this feature is met because the cutting portion 121 is rotating with the feed roller 19 and the feed roller 19 rotates with the sheet material 25), and at least partially cuts or perforates the sheet material 25 at an interval upon feeding or passage of a predetermined amount of the sheet material 25 adjacent the cutting portion 121 (see paragraph 62, which describes the internal at which the sheet material 25 is cut to adjustable), and wherein the cutting edge 123 of the cutting portion 121 is moved at least partially into the one or more openings 47 defined in the outer wall of the feed roller body 39 when the cutting portion 121 is in the non-engaging position (per paragraph 77, Figs. 1, 7, and 13 illustrate the non-engaging position, and these figures disclose that the cutting edge 123 is at least partially moved into the opening 47 – e.g., in Fig. 1, the cutting edge 123 at least at the proximal ends of the serrations is in the opening 47).
Regarding claim 4, Hansen discloses that the cutting portion 121 includes a cutting blade 121 having a series of teeth or serrated portions (along edge 123; see Fig. 12) that extend so as to project at least partially through the one or more openings 47 defined along the feed roller body 39 (see Figs. 10 and 15). 
Regarding claim 6, Hansen discloses that each of the follower arms 105 and 107 includes a follower 147 and 149 located at an end thereof (see Fig. 12 and paragraphs 55 and 56) and at least partially received within and movable along a track 151 and 153 defined along a portion of the dispenser housing (see paragraph 56, noting that walls 51 and 53 that define the tracks 151 and 153 are part of the dispenser housing), wherein as the feed roller 19 is rotated to dispense the sheet material 25, the followers 147 and 149 of the follower arms 105 and 107 move along and at least partially engage the track 151 and 153 and cause the follower arms 105 and 107 to pivot in relation to the feed roller body 39 (see Figs. 13-15 and paragraph 56) so as to move the cutting portion 121 toward the engaging position extending at least partially out of the one or more openings 47 in the feed roller body 39 of the at least one feed roller 19 to at least partially cut or perforate the sheet material 25 (see Fig. 15 and paragraph 56).
Regarding claim 9, Hansen discloses a dispenser 10 for dispensing sheet material 30 (see Fig. 1 and the Abstract), comprising:
a dispenser housing (including elements 11, 13, 51, 51, 33, and 31) having a support 31 for a supply of sheet material 25 (see Fig. 1), and a discharge chute 59 for discharging the sheet material 25 from the dispenser 10 (see paragraph 40 and Fig. 9);
a feed roller assembly rotatably mounted at least partially within the dispenser housing (the feed roller assembly including feed roller 19; see Fig. 1 showing the feed roller assembly being mounted within the dispenser housing and Figs. 13-15 showing  the ‘rotatably’ feature along direction 189), the feed roller assembly comprising a feed roller 19 having a feed roller body 39 with a chamber defined therein (see Fig. 10, where the cutting assembly 101 is within the chamber) and an outer wall including at least one opening 47 defined therethrough (see Fig. 10 and paragraph 36), the feed roller 19 being coupled to a drive mechanism (the drive including hand wheel 57; the interpretation of hand wheel 57 as a drive mechanism is consistent with present claim 15, which describes that the dispenser is manually driven) for rotating the feed roller 19 so as to dispense a selected amount of the sheet material 25 through the discharge chute 59 of the dispenser housing (see paragraph 78)
a cutting assembly 101 integrated with the feed roller assembly (see Fig. 10), the cutting assembly comprising:
a cutting portion 121 having a cutting edge 123 configured to at least partially cut or perforate the sheet material 25 (this configuration is a result of the serrated edge of the cutting portion 121);
a base 103 at least partially supporting the cutting portion 121 (see Fig. 12), the base having a first end and an opposing second end (see the annotated Figs. below; note that an ‘end’ includes a region, and as such is not limited to only an outer surface), the cutting portion being connected to the first end of the base 103 (see the annotated Figs. below), and the base 103 being movably mounted within the feed roller body 39 with at least the second end of the base 103 being positioned along the outer wall of the feed roller body 39 (see Fig. 14 – the second end of the base 103 is positioned along the outer wall of the feed roller body 39; note that the broadest reasonable interpretation of ‘along’ includes through, on, beside, over, or parallel to the length or direction of, and the second end a portion of the outer wall underneath the second end relative to Fig. 14; further, this feature appears satisfied to the same extent as disclosed in the present application, where the outer wall is likewise cylindrical and where the second end is likewise spaced some amount relative to the outer wall) and being spaced apart from the at least one opening 47 defined in the outer wall of the feed roller body 39 (see annotated Fig. 14 below and Fig. 10, where Fig. 10 shows the second end being within the opening 47); and
at least one follower arm 105 and 107 operatively connected to the base 103 (see Fig. 12), the at least one follower arm 105 and 107 having a follower 147 and 149 attached thereto (see Fig. 12 and paragraph 55) and receiving within a track 151 and 153 defined along the dispenser housing (see paragraphs 56 and 58, noting that walls 51 and 53 are parts of the dispenser housing), wherein as the feed roller 19 is rotated to dispense the sheet material 25, the follower 147 and 149 of the at least one follower 105 and 107 is moved along the track 151 and 153 (see Figs. 13-15), causing movement of the at least one follower arm 105 and 107 (compare the positions of the arms 105 and 107 in Figs. 13-15) such that at least the cutting portion 121 is moved radially with respect to the rotation of the feed roller 19 (see the radially outward movement from the position of cutting portion 121 in Fig. 13 to the position in Fig. 15) while also rotating with the rotation of the feed roller 19 (see the rotation in direction 189 in Figs. 13-15) to move the cutting portion 121 at least partially into engagement with the sheet material 25 for at least partially cutting or perforating the sheet material for dispensing thereof (see Fig. 15 and paragraph 56), wherein the cutting portion 121, including its cutting edge 123, is moved relative to the sheet material 25 along a radial path through and at least partially out of the at least one opening defined in the outer wall of the feed roller body 39 to contact at least a portion of the sheet material (see paragraph 54 and see also the position of the cutting portion 121 in Fig. 15 compared to the position in Fig. 13; note that the path is ’radial’ because the path includes a radial outward component) at a predetermined angle with respect to the feed roller body 39 (see paragraph 54) such that the at least one cutting portion 121 engages the sheet material 25 in a stamped cutting or slicing action to at least partially cut or perforate the sheet material 25 (see Fig. 15 and paragraph 54) and does not drag against or scape the sheet material 25 to substantially prevent bunching, ripping, and/or inconsistent cutting or perforating thereof (this feature is satisfied because the cutting portion 121 rotates with the feed roller 19 so that the cutting portion 121 travels along with the sheet material 25 being cut).

    PNG
    media_image1.png
    935
    1127
    media_image1.png
    Greyscale

	Regarding claim 11, Hansen discloses that the cutting edge 123 of the cutting portion 121 includes a series of teeth or serrated portions (see Fig. 12).
Regarding claim 20, Hansen discloses a dispenser assembly 10 (see Fig. 1 and the Abstract), comprising:
a dispenser housing (including elements 11, 13, 51, 51, 33, and 31) containing a supply of sheet material 25 and including a discharge chute 59 for discharging the sheet material 25 from the dispenser housing (see paragraph 40 and Fig. 9);
a feed roller 19 being configured to feed and direct the sheet material 25 from the supply along a discharge path and through the discharge chute 59 of the dispenser housing as the feed roller 19 is rotated (see Figs. 1 and 7 and paragraph 39), the feed roller 19 including a feed roller body 39 with a substantially cylindrical out wall (see Fig. 7 and paragraph 36) configured to at least partially engage the sheet material 25 as the feed roller 19 is rotated (see Figs. 7 and paragraph 39) and defining an interior chamber within the feed roller body 39 (see Fig. 10, where the cutting assembly 101 is within the interior chamber), the outer wall having one or more openings 47 defined therethrough (see Fig. 10 and paragraph 36); and
a cutting assembly 101 positioned within the interior chamber of the feed roller body 39 (see Fig. 10), the cutting assembly including:
a cutting portion 121 configured to at least partially cut or perforate a selected amount of the sheet material 25 (this configuration is a result of the serrated edge of the cutting portion 121), wherein the cutting portion 121 comprises a cutting edge 123 (see Fig. 12);
at least one support 103 positioned within the chamber of the feed roller body 39 (see Fig. 10) and having an elongated support body (see Fig. 12) with a first end portion and an opposing second end portion (see the annotated Figs. above), the cutting portion 121 fixedly connected to the first end portion of the support body and movable therewith (see the annotated Figs. above); and
at least one follower arm 105 and 107 rotatably connected to the feed roller body 39 and fixedly connected to the support body 103 adjacent the second end portion of the support body 103 (see Fig. 12, noting that the second end portion is a region rather than merely a surface, so that the connection is ‘adjacent the second end portion’), the at least one follower arm 105 and 107 including a follower 147 and 149 (see Fig. 12 and paragraph 55) that engages and moves along a track 151 and 153 with rotation of the feed roller body 39 (see Figs. 13-15) such that the cutting portion 121 is movable between a retracted position within the interior chamber of the feed roller body 39 (see Figs. 1 and 13 and paragraph 54) and an extended position projecting at least partially out from the one or more openings defined in the outer wall of the feed roller body sufficient to engage and cut or perforate the sheet material (see Fig. 15 and paragraph 15), the cutting portion 121 being movable from its retracted position along a radial path and out of the one or more openings to its extended position while rotating with the rotating of the feed roller body (see Figs. 13-15, where the path of the cutting portion 121 includes a radial component, such that the path is ‘a radial path’; also, Figs. 13-15 show the cutting portion 121 rotating with the feed roller body 39 in the direction 189), whereby the cutting portion 121 is moved into engagement with a portion of the sheet material 25 engaged about the feed roller body 39 (see paragraph 54) and moves with the portion of the sheet material 25 engaged about the feed roller body 39 (since the cutting portion 121 rotates with the feed roller body 39 as can be seen in Figs. 13-15, and since the sheet material frictionally engages the outer circumference of the body per paragraph 39) to create a stamped cutting or slicing action for at least partially cutting or perforating the sheet material 25 (see Fig. 15 and paragraph 54) without substantially dragging or scaping against the portion of the sheet material 25 being engaged to substantially prevent or reduce bunching, ripping, tearing, and/or inconsistent dispensing of the sheet material 25 (this feature is satisfied because the cutting portion 121 rotates with the feed roller 19 so that the cutting portion 121 travels along with the sheet material 25 being cut), wherein the cutting edge 123 of the cutting portion 121 is moved at least partially into the one or more openings 47 defined in the outer wall of the feed roller body 39 when the cutting portion 121 is in the retracted position (per paragraph 77, Figs. 1, 7, and 13 illustrate the non-engaging position, and these figures disclose that the cutting edge 123 is at least partially moved into the opening 47 – e.g., in Fig. 1, the cutting edge 123 at least at the proximal ends of the serrations is in the opening 47).
Regarding claim 23, Hansen discloses that the at least one follower arm 105 and 107 includes an elongated follower arm body including a first end portion and an opposing second end portion (e.g., see Fig. 12, where the first end portion includes the follower 147 and 149 and the second end portion is the opposite end portion), and wherein the follower 147 and 149 of the at least one follower arm 105 and 107 is rotatably connected to the first end portion of the follower body (see the last sentence of paragraph 55), and the support body 103 is fixedly connected to the second end portion of the follower arm body (see Fig. 12 and the last five lines of paragraph 55).
Regarding claim 25, Hansen discloses that the track 151 and 153 includes a channel or groove 113 and 115 defined in at least one sidewall of the dispenser housing (e.g., see paragraph 0056, lines 3-5, wherein the cam structure mounted to the walls is considered to be part of the walls and thus the channel or groove is defined in each sidewall), and wherein the channel or groove includes opposing facing sidewalls defining guide surfaces along which the follower moves as the feed roller is rotated (e.g., see Figs. 13-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2008/0217350 A1 to Hansen et al.
Regarding claims 17, 19, and 22, Hansen discloses that the cutting portion 121 is configured such that it exerts a force on the sheet material 25 during the cutting or perforating of the sheet material 25 (see paragraph 54, where the contact between the edge 123 and the sheet material 25 includes some force application). 
However, Hansen fails to disclose the exact magnitude of the force, and therefore fails to disclose that the force exerted by the cutting portion is about 1 N to about 3 N as required by claims 17, 19, and 22. 
Still, Hansen discloses that the force exerted by the cutting portion is sufficient to cut or perforate the sheet material (after all, this is the entire purpose of providing the cutting portion). Additionally, Hansen discloses that sheet material comes in multiple configurations including one-ply and two-ply (see paragraph 50), and that different forces are required depending on the particular type of sheet material (see paragraph 49). Moreover, Hansen seeks to minimize the pull force (see paragraph 49), so one of ordinary skill in the art would not merely maximize the cutting force because doing so would undesirably increase the pulling force. Thus, the particular force exerted by the cutting portion is a result effective variable because the force should be selected in order to cut some particular weight of material. For example, a lower force is required to cut a single-ply sheet material compared to a double-play sheet material of the same type of material. One of ordinary skill in the art would therefore be motivated to select some particular cutting force in view of the expected type of sheet material for which the dispenser is intended to be used. Thus, the particular cutting force exerted by the cutting portion is results effective variable that facilitates cutting a desired workpiece material to ensure that the desired material used in the dispenser is successfully cut through while keeping the pull force as low as possible. Therefore, it would have been obvious to one having ordinary skill in the art to select a pull force of about 1 N to about 3 N depending on the particular material being provided as the sheet material.
Claims 16, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2008/0217350 A1 to Hansen et al. in view of US Pat. No. 4,712,461 to Rasmussen.
Regarding claims 16, 18, and 21, Hansen discloses the cutting portion 121 contacts the portion of the sheet material 25 at an angle of about 70 degrees in relation to the sheet material 25 (see paragraph 54, which states, “Preferably, web severing occurs between about 70 degrees to about 110 degrees to the tangent of circumference 45 at the point of cutting”, where the sheet material 25 extends in the direction of the circumference, too, since the sheet material 25 wraps around the feed roller 19).
To the extent that ‘about 70 degrees’ as disclosed by Hansen does not read on ‘about 60’ degrees as encompassed by claims 16, 18, and 21, Hansen fails to disclose that the angle is about 40 degrees to about 60 degrees as required by claims 16, 18, and 21.
However, it is known in the art that a cutting portion is able to successfully cut sheet material when contacting the sheet material at an angle about 45 degrees (see Rasmussen at Fig. 2). Per MPEP 2144.05, “A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case.” Here, the range is properly established by Hansen and Rasmussen because both references teach blades extending out of a cylindrical feed roller to cut sheet material on the feed roller – the references demonstrate a range of acceptable cutting angles that successfully cut sheet material. Therefore, Hansen and Rasmussen together disclose a range of acceptable cutting angles that at least partially overlaps with the claimed range. Per MPEP 2144.05, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” One of ordinary skill in the art could select an angle within the range of Hansen and Rasmussen with a reasonable expectation of success because the two references demonstrate multiple successful cutting angles. 
Not only that, but a prima facie case of obviousness exists “where the claimed ranges or amounts do not overlap with the prior art but are merely close”. (See MPEP 2144.05.) Thus, there is a prima facie case of obviousness of the range in claims 16, 18, and 21 because Hansen’s range including “about 70 degrees” is close to the claimed range extending until “about 60 degrees”. The word “close” as used by Hansen and in the present claims permits deviation both less than the 70 degrees disclosed by Hansen and greater than the 60 degrees recited in the claims. The angles encompassed by “about 70 degrees” and “about 60 degrees” are thus so close that one of ordinary skill in the art would have expected both angles to produce similar cutting results. Indeed, if “about” encompasses even a 10% deviation, then the ranges overlap.
Allowable Subject Matter
Claim 24 is allowable over the prior art of record. Note that allowance of claim 24 is conditional on overcoming the objections set forth above.
Response to Arguments
Applicant's arguments filed 19 July 2022 have been fully considered but they are not fully persuasive. The Applicant beginning at page 11 of the Remarks argues that, “No portion of Hansen’s blade carrier 103 is positioned along a wall of the drive roller 19 and spaced from the blade-extending opening 47”. This argument is not persuasive. First, the broadest reasonable interpretation of ‘along’ includes through, on, beside, over, or parallel to the length or direction of, so the recitation encompasses the second end of the base being beside the direction of the outer wall. Additionally, in view of the present specification, second end is properly considered as being “along the outer wall” despite being within the feeder roller body, since the Applicant’s own base has a second end that is within the feed roller body. Since the second end of the base 103 of Hansen is beside the direction of the outer wall as can be seen in Fig. 14, the second end of the base 103 of Hansen is ‘along the outer wall’. Further, Fig. 10 shows the second end being spaced from the opening 47, since the second end is not visible out of the opening 47. The second end of the base 103 of Hansen being spaced from the opening 47 is also evident from comparing Figs. 10 and 12, where the second end is adjacent the bolt-like structure on the side of the base 103 in Fig. 12, and Fig. 10 shows the bolt-like structure being within interior chamber of the feed roller 19. As such, Hansen discloses the features at issue, and the Applicant’s arguments are not persuasive.
Regarding the rejection of claim 18 under 35 USC 103, the Applicant “immediately traverses any and all implicit or explicit assertions of Official Notice in the Office Action”. This traversal is moot, since the examiner previously provided the Rasmussen reference and the present office action also relies only on Hansen and Rasmussen.
Next, the Applicant argues that Hansen teaches an angle of about 70 degrees to about 110 degrees, which is substantially different from Rasmussen’s teaching, so the modification of Hansen in view of Rasmussen “would seem to be contrary to the specific teachings of Hansen”. This argument is not persuasive. First, the claim includes a range of up to “about 60 degrees”, whereas Hansen teaches a range that extends to “about 70 degrees”. Rasmussen is evidence that suitable cutting occurs with an angle less than “about 70 degrees”. Therefore, Rasmussen is evidence that “about 70 degrees” as disclosed by Hansen can include angles of less than “about 70 degrees” – e.g., Rasmussen’s successful cutting at an angle of less than about 70 degrees is evidence that the angle of Hansen can be decrease while still achieving successful cutting. As such, Rasmussen’s teachings are not contradiction to Hansen because Hansen permits variation of its angle due to the term “about” used in Hansen. Still further, the Applicant’s argument is not persuasive because “about 70 degrees” as disclosed in Hansen is sufficiently close to “about 60 degrees” as encompassed by claim 18 to provide a prima facie case of obviousness. As such, the rejection remains proper.
Finally, the Applicant’s assertion that Rasmussen’s drawings are not to scale so the drawings of Rasmussen cannot be relied upon are not persuasive. It is true that it would be improper to measure the exact angle of the cutting portion of Rasmussen by using a compass to determine the exact illustrated angle in Fig. 2 of Rasmussen. However, that is not the case in the present interpretation. Instead, the structure of the feed roller of Rasmussen is illustrated as circular, and the blade is offset relative to a center of the circular shape of the feed roller. If the blade were hypothetically centered in the feed roller, then the cutting angle of Rasmussen would be 90 degrees. However, Rasmussen illustrates the blade being off-center, slightly more than midway between the center and an edge of the circular shape of the feed roller. The drawings of Rasmussen, even if not to scale, can regardless be relied upon for what they reasonably teach to one of ordinary skill in the art (see MPEP 2125). Fig. 2 of Rasmussen illustrates sufficient detail to teach to one of ordinary skill in the art an approximate angle of the blade. For example, one of ordinary skill the art, viewing Fig. 2 of Rasmussen, would reasonably conclude that Rasmussen teaches an angle of approximately 45 degrees (and certainly significantly less than 70 degrees). Therefore, since Rasmussen is only relied upon for what the drawing reasonably teaches to one of ordinary skill in the art, rather than some exact measurement of the angle, the Applicant’s argument is not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. For example, in explaining that claims 1, 4, 6, 16, 17 20-23, and 25 previously read over the prior art in the Non-Final Office Action mailed 20 April 2022, the action indicates that the cutting edge being within the interior chamber was a feature that previously caused claims 1 and 20 to overcome the art of record; however, this feature has been removed from claims 1 and 20. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724